     Case 3:19-cr-00083-M Document 236 Filed 07/20/20                               Page 1 of 3 PageID 1926



                               IN THE UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

UNITED STATES OF AMERICA,                                     §
                                                              §
v.                                                            §              Case Number: 3:19-CR-00083-M
                                                              §
RUEL M HAMILTON (01),                                         §
                                                              §
           Defendant.                                         §
                                                              §

                                            TRIAL SETTING ORDER

           This case is set for Jury Trial on November 2, 2020 at 9:00 a.m., and a Pretrial Conference

is set for October 21, 2020 at 9:00 a.m., to be held prior to the commencement of trial. 1 This case

will begin with jury selection, followed by trial at a place to be determined.

           Motions for Continuance: Any motions for continuance must be filed by October 19,

2020 and reflect a meaningful conference between the parties regarding whether the motion is

opposed. If the defendant files for a continuance of the trial date, he and his counsel must

sign and file with the Court a document entitled “Acknowledgment” which must state that

the defendant understands he will not be going to trial within the speedy trial deadline. A

sample acknowledgment can be provided to the parties by the Court Coordinator upon

request.

           Requested voir dire questions, proposed jury instructions (both e-filed and emailed in

“Word” format to the email address lynn_orders@txnd.uscourts.gov), witness lists (with witnesses

designated as “custodial”, “expert”, or “fact”, as well as “probable” or “possible”), exhibit lists

(with copies of exhibits furnished to the Court and opposing parties), and motions in limine must

be filed no later than October 26, 2020. The list of exhibits shall describe the documents or items


1
    The deadlines for filing pretrial motions, designating experts, and filing objections to experts previously lapsed.
                                                        Page 1 of 3
  Case 3:19-cr-00083-M Document 236 Filed 07/20/20                 Page 2 of 3 PageID 1927



in numbered sequence. The documents or items to be offered as exhibits shall be numbered by

attachment of gummed labels to correspond with the sequence on the exhibit list. In addition,

counsel for each party intending to offer exhibits shall exchange a set of marked exhibits and a

copy of them on electronic media with opposing counsel and shall deliver a set of exhibits in

both formats to the Court’s chambers (except large or voluminous items that cannot be easily

reproduced). Exhibits are to be placed in three-ring binders, including numbered tabs, and each

binder is to be labeled with the style of the case, case number, name of the party, and volume

number of the binder. Do not use letter suffixes to identify exhibits (e.g., designate them as 1,

2, 3, not as 1A, 1B, 1C). A copy of the exhibit list must be furnished to the court reporter prior

to trial. Counsel for the parties shall be prepared to submit to the jury, to accompany all exhibits

that have been admitted, an index of such exhibits, with neutral descriptions of the exhibits,

including where possible the author and date of each. During trial, witnesses are to be called by

their last, not first, names.

        Except for testifying defendants or unless agreed otherwise, Judge Lynn enforces the rule

of limited cross examination at trial. Redirects and recrosses are limited to the subject of the

immediately preceding examination. Each party is responsible for keeping track of which

exhibits are admitted during trial, to confer with opposing counsel on a consolidated list, and

to submit it as a table of contents to accompany the exhibits to the jury room and to file of

record in the case. If the parties have electronic evidence they intend to admit as exhibits and

send back to the jury room, the parties need to bring the necessary equipment to play it in the jury

room. All exhibits shall also be submitted to the Court Coordinator on electronic media, at the

conclusion of the trial.




                                             Page 2 of 3
  Case 3:19-cr-00083-M Document 236 Filed 07/20/20                   Page 3 of 3 PageID 1928



        If the government intends to call as witnesses persons who are under indictment but who

have not been found guilty by the District Court where the indictment is pending, or if the

government reasonably believes that it or any defendant will ask questions of those witnesses, the

answer to which may tend to incriminate the witness, and immunity has not been extended, the

Assistant United States Attorneys trying the case shall advise the Court of that fact when first

designating those witnesses on the government’s witness list or amended witness list. The

Assistant United States Attorney trying the case shall similarly advise the Court within five

business days of first seeing the name of such a witness on any defendant’s witness list or amended

witness list.

        All counsel are directed to advise the Court at least four (4) business days before trial, if a

plea agreement has been reached. If such an agreement has been reached, except in unusual

circumstances where such cannot reasonably be done, counsel are to furnish an executed copy to

the Court at least three (3) days before trial.

        Counsel should be mindful that a last-minute trial cancellation inconveniences all the

citizens who have come to serve as jurors and wastes taxpayer money.                To avoid such a

cancellation, counsel should complete plea negotiations prior to the date scheduled for trial.

        IT IS FURTHER ORDERED that the Court will use the same special jury pool for the

continued trial date. The Court will send a supplemental questionnaire to the jury pool with the

new trial date.

        SO ORDERED.

        July 20, 2020.


                                                   ___________________________________
                                                   BARBARA M. G. LYNN
                                                   CHIEF JUDGE

                                                  Page 3 of 3
